Exhibit 10.46

Statement of Work No. 1

 

THIS STATEMENT OF WORK No. 1 (this "SOW") is made and entered into effective as
of January 1, 2018 (the "SOW Effective Date"), by and between Dex Media, Inc.
(“DexYP”) and Marchex Sales, LLC (“Marchex”) pursuant to the term and conditions
of the Master Services Agreement between the parties dated January 1, 2018
(together with any amendments thereto, the “Agreement”). All capitalized terms
used herein, but not defined, shall have the respective meanings ascribed to
them in the Agreement.

 

1)

Services.

 

a)

Recorded Call and Analytics Services: DexYP elects to use Recorded Call
Services. During the SOW Term (defined below), subject to the timely payment by
DexYP of its obligations under this SOW, Marchex will provide the Services and
Recorded Call Services in accordance with Section 1(a), 1(b) and 1(c) of the
Agreement and this SOW. Account configuration including on-demand CTN
provisioning and reporting of DexYP Data will be made available via API
integration and/or through an online user interface as detailed on Attachment 1
to this SOW, which is incorporated herein by reference and covers features made
commercially available by Marchex as of the SOW Effective Date. Any feature
customization and/or development requested by Customer will be subject to
additional fees to be mutually agreed upon by the parties in a separate
Statement of Work.  Marchex shall use commercially reasonable efforts to ensure
that CTNs assigned by Marchex to DexYP’s account have not received any calls
during the *** assignment. For the avoidance of doubt, the preceding sentence
shall not apply to the assignment of any pre-existing CTNs that DexYP will work
with Marchex to port to the applicable Marchex carrier accounts for purposes of
provision of Services hereunder.   

 

 

b)

Features:  For the purposes of the this SOW, the definitions and descriptions
set forth on Attachment 1 hereto shall apply to the respective product
functionality and/or options within the Services made available under this SOW,
each only to the extent offered by or made commercially available by Marchex in
the applicable region or market.  In each case, the product functionality and/or
features are subject to change or in some cases may be eliminated at the sole
discretion of Marchex. Marchex will endeavour to provide at least ***, but in no
event will provide ***, to DexYP of expected material changes to overall
functionality of Services due to planned eliminations of features unless
otherwise legally required to be effectuated sooner.  In the event Marchex
limits the functionality and/or features of the Services such that in DexYP’s
reasonable determination the overall functionality of the Services is materially
decreased or degraded and DexYP’s provision of related services to Clients is
thereby materially impacted, DexYP shall provide Marchex written notice of such
determination (“Notice of Impact”) and Marchex will have *** to offer DexYP
comparable features of like functionality such that DexYP’s provision of related
services to Clients is not materially impacted. If the Parties are not able to
mutually agree regarding the foregoing within *** of the Notice of Impact, DexYP
will have a limited option to terminate the Agreement with *** written notice to
Marchex that must be exercised no later than *** from the date of the original
Notice of Impact unless otherwise agreed by the Parties in writing. For clarity,
DexYP may tender such notice of termination as soon as *** after the Notice of
Impact if Marchex has by that time not yet offered to DexYP any alternative that
would reasonably mitigate the material impact to DexYP’s provision of related
services to its Clients.

 

 

c)

Allocation for SMS: If requested by DexYP, Marchex will facilitate enabling a
mutually agreed upon number of toll-free CTNs for DexYP’s use in connection with
a third party vendor that provides short message service (“SMS”) related
functionality. The parties acknowledge and agree that any such use by DexYP and
its third-party vendor may be subject to carrier restrictions; and DexYP shall
remain liable for any and all use of such SMS services (or associated uses) and
the corresponding compliance with applicable law and regulation in connection
therewith. Marchex will provide an initial sub-set listing of toll-free CTNs if
so requested by DexYP and the third party vendor for SMS enablement, and Marchex
will dedicate an individual for several days to coordinate and communicate with
the third party vendor and DexYP to facilitate the third party vendor’s relevant
logistics if the third party vendor so requests. For the avoidance of doubt, the
parties acknowledge that the third party vendor may not require this
coordination. Work for monitoring or modifying and replacing or re-implementing
third-party vendor SMS-related functionality will require a separate arrangement
but is not expected to be significant. Depending on the third party vendor's
ability to enable SMS-related functionality on local CTNs and requests for
assistance with carrier enablement of such local CTNs (if such requests are not
directed by the third party vendor to the carrier), Marchex will also be
available to facilitate although the specific requests will require a separate
arrangement (not expected to be significant), provided that Marchex reserves the
right to evaluate such requested levels of effort to determine the pricing.

 

2)

Term.    

 

SOW Term. Subject to earlier termination as provided herein or in the Agreement,
the effective term of this SOW shall first be for *** from the SOW Effective
Date (the “SOW Initial Term”), and thereafter shall be automatically renewed for
additional periods of *** (each a “SOW Renewal Term”), unless either party
provides notice of non-renewal at least *** prior to any such renewal date. The
SOW Initial Term and the SOW Renewal Terms, if any, shall herein be referred to
as the “SOW Term”.

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

3)

Service Fees

 

 

a)

Per-Call Fees for Included Services.  DexYP shall pay for the Services at the
rates described in in the following schedule:

 

Monthly Total Call Volume

Fees for Services per Call

***

*** per call

***

*** per call

 

For the avoidance of doubt, the Fees set forth above will apply by tier only.
For example, in the event of *** calls in a billing month, the first *** calls
shall be billed at the first tier rate and those above shall be billed at the
second tier rate.  

 

 

b)

Potential Overage Fees.  The above per-call pricing is based on (i) a monthly
average call duration of ***; and (ii) *** CTNs being provisioned for DexYP’s
account. In the event that monthly average call durations exceed *** and/or more
than *** CTNs are provisioned for DexYP’s account, ***.  

 

 

c)

Minimum Annual Commitment.  The Annual Service Fee Commitment of this Agreement
will be *** for year 1, *** for year 2, *** for year 3 of the SOW Term, and ***
for each year during the SOW Term thereafter. The Annual Service Fee Commitment
is the minimum amount that DexYP agrees to be billed for the total Services
offered hereunder for each year during the SOW Term. In the event that, as of
the end of each full year of the SOW Term, DexYP’s billings for per-Call Fees
for Services and any Overage Fees, as applicable, have not reached the amount of
the Annual Service Fee Commitment set forth herein, then DexYP agrees to make
payment of the applicable shortfall amount within *** days from the end of the
applicable annual period. Notwithstanding the foregoing, the Annual Service Fee
Commitment amount (or remaining balance if applicable) shall be due and payable
in the event of any termination for cause by Marchex in accordance with the
terms of the Agreement or shall be due and payable *** in the event of a
termination of this SOW or the Agreement prior to the end of the then-current
billing year for any other reason. The parties agree that in the event DexYP’s
usage does not reach the Annual Service Fee Commitment amount due to material
volume limitations on the number of CTNs that could be provisioned based on
commercially reasonable requests by DexYP in the Covered Regions in that year,
per Marchex’s right in Section 2(b) of the Agreement, or due to a material
government restriction on Marchex’s right to allocate CTNs based on commercially
reasonable requests by DexYP in the Covered Regions as per Section 2(c) of the
Agreement, the parties *** the application of the Annual Service Fee Commitment
for such year.

 

 

d)

Covered Regions.  The above Fees apply only to those Services within the Covered
Regions and excludes any non-U.S. jurisdictions. Services provided outside of
the Covered Regions shall be subject to the then applicable fees or those
otherwise agreed in advance in writing by the parties.

 

 

e)

Services/Features Included for Per-Call Fees. Upon full onboarding, the
following Services and/or features (each as defined and described in Attachment
1 hereto) will be included for the above-specified Fees for Services per Call:

 

***

 

4)

Professional Services Fees

 

Marchex will provide up to *** of Professional Services related to initial
onboarding set-up of Services at no additional cost to DexYP. Any additional
Professional Services specifically related to initial onboarding and set-up will
be billed on a time and materials basis at the rate of $*** per hour, plus
expenses. Onboarding set-up will be mutually arranged by Marchex and DexYP. Any
other Professional Services not related to onboarding and set-up requested by
Customer will be subject to a separate arrangement with the fees/rates to be
mutually agreed upon by the parties in a separate Statement of Work.

 

5)

Execution in Counterparts

This SOW may be executed in multiple counterparts, each of which shall be
individually effective as provided herein, and all of which taken together shall
constitute one and the same instrument.  If this SOW is executed in multiple
counterparts, it will be effective and enforceable by a party against the other
party upon receipt by a party of either (i) the original executed counterpart of
the other party, or (ii) a facsimile transmission (or other type of electronic
transmission) of the original executed counterpart of the other party.

 

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this SOW as of the
SOW Effective Date.

 

Marchex Sales, LLC

Dex Media, Inc.

Signature: /s/ Brendhan Hight

Signature: /s/ Gordon Henry

Name: Brendhan Hight

Name: Gordon Henry

Title: Director

Title: EVP & CMO

Date: 12/22/2017

Date: 12/22/2017

 




 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Attachment 1

[g201805091812155853105.jpg]

 

***

 

 

 

 

 

[***] Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 